Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 21, 2005, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the Supreme Court erred in failing to require the prosecution to provide a race-neutral explanation for a peremptory challenge to a black potential juror exercised during the first round of voir dire (see People v James, 99 NY2d 264 [2002]; People v Figueroa, 276 AD2d 561 [2000]; People v Caston, 239 AD2d 355 [1997]; People v Font, 223 AD2d 600 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.P., Krausman, Skelos and Dickerson, JJ., concur.